Citation Nr: 0403363	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  98-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an increased evaluation for degenerative 
disc disease at L4-L5 and L5-S1, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to 
August 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

During the appeal, the veteran requested a travel board 
hearing, however, she withdrew her request in November 2003.

On appeal the veteran has raised the issue of entitlement to 
service connection for bladder incontinence secondary to a 
back disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In this regard, correspondence dated in August 2003 fails to 
satisfy the notification requirements of the Act.  
Specifically, the letter failed to explain what evidence was 
still needed to substantiate the claim of entitlement to an 
increased rating for a back disorder.  Further, the letter 
failed to state what portion of the evidence necessary to 
substantiate the claim would be secured by VA, and what 
portion must be secured by the appellant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App.183 (2002).  Additionally, in retrospect, the letter was 
not issued in the chronological sequence set forth in 
38 U.S.C.A. §§ 5100, 5103(a).    Thus, additional development 
is necessary, to include addressing whether the appellant has 
been prejudiced by VA's failure to follow the sequence of 
steps outlined in the law.

Additionally, a November 2002 rating decision increased the 
rating for the veteran's back disorder from 10 to 60 percent 
and recharacterized the disability from chronic lumbosacral 
spine strain to degenerative disc disease, L4-L5 and L5-S1.  
The RO informed the veteran that the new rating was a "full 
grant of benefits."  Due to changes in the regulation that 
allow for an evaluation greater than 60 percent, 38 C.F.R. § 
4.71a (2003); 68 Fed.Reg. 51454-6 (Aug. 27, 2003), that 
statement is not accurate.  Therefore, the issues remains in 
appellate status and Board retains jurisdiction over the 
issue.

The veteran's back disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
intervertebral disc syndrome.  The criteria for that disorder 
were amended effective September 23, 2002.  Neither 
consideration of the revised rating criteria nor notice to 
the appellant of same is reflected in the claims folder.  
Additional regulatory changes became effective September 26, 
2003, and those may also affect the way this disorder is 
evaluated.  Notice of those changes is also not reflected in 
the claims folder.  While the diagnostic code for 
intervertebral disc syndrome was renumbered in 2003 to 
Diagnostic Code 5243 did not undergo any substantive changes 
with the September 2003 change, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to diagnostic codes 5235 to 5243.  In light of 
these changes in 2002 and 2003, further development is in 
order to include new examinations.   

The Board notes that a physician's assistant, who did not 
have the veteran's claims file to review, conducted the 
September 2002 VA examination.  The Board finds that the 
examination was inadequate for a number of reasons.  VA 
regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1 (2003).  Thus, 
it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Furthermore, the contents of the examination report do not 
adequately address all of the elements necessary to rate a 
musculoskeletal disability.  With the evaluation of 
musculoskeletal disabilities, particularly those involving 
limitation of motion, rating personnel must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. § 4.40, 
4.45 (2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Joints that are actually painful, unstable, or 
mal-aligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special 
note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and 
active and passive range of motion of both the damaged joint 
and the opposite undamaged joint.  38 C.F.R. § 4.59 (2003). 

Based on the September 2002 examiner's opinion, the veteran's 
back disability was recharacterized to include degenerative 
changes at L4-L5 and L5-S1.  A review of the entire record 
indicates the veteran had several back symptoms and 
complaints, yet there was no clear differentiation as to 
which symptoms were medically associated with the veteran's 
service-connected back disability.  Such clarification is 
necessary by a physician, particularly in light of the recent 
rating change, which encompasses a range of symptomatology 
and pathology greater than previously attributed to her 
service-connected back disability. 

In light of the development required for the increased rating 
claim, the Board will defer making a decision regarding TDIU.  
The Board finds that this claim is inextricably intertwined 
with the increased rating claim since resolution of the back 
disability issue could very well impact a decision involving 
TDIU.  As such, they must be considered together and, thus, a 
decision by the Board pertaining to TDIU would at this point 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998).

In addition, the RO should also obtain any ongoing records 
created during the pendency of the appeal that have not been 
associated with the file.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated her for a 
back disability and depression since 
September 2002 and ask her to sign the 
appropriate releases.  Thereafter, any 
such records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard.  The 
RO must also ask the veteran to submit 
updated employment and income 
information.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, and 
5103A are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); the Veterans Benefits Act of 
2003.

3.  The RO should make arrangements for 
the veteran to undergo orthopedic, 
neurological, and psychiatric 
examinations by physicians to determine 
the nature and extent of disability from 
her back disability and depression.  All 
indicated tests and studies are to be 
performed.  The claims folder and a 
complete copy of the remand must be made 
available to the physicians for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

Regarding the orthopedic examination, the 
report must include the range of 
lumbosacral motion, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any.  The physician 
should identify and differentiate from 
any nonservice connected back disorder 
any symptomatology that he or she 
associates with the veteran's service-
connected back disability, including any 
functional loss of the lumbosacral spine 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The presence of absence of 
spinal ankylosis must be addressed.  The 
physician should inquire as to whether 
the veteran experiences flare-ups.  If 
so, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups should be 
described.  The physician should report 
the number of incapacitating episodes and 
their duration in the past 12 months.  
(An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

The physician should offer an opinion as 
to the impact that the veteran's service-
connected back disability has on her 
ability to obtain and maintain 
substantially gainful employment.  The 
examiner should also address whether if 
at any time from November 1996 to the 
present the service-connected 
disabilities alone rendered her 
unemployable without regard to her age or 
the impact of any nonservice-connected 
disorders.  If so, the specific time 
period or periods should be noted.  All 
findings and the complete rationale for 
all opinions expressed should be clearly 
set forth in the report.

The neurologist should arrange for any 
tests or studies deemed appropriate to 
determine the presence of any neuropathy 
associated with the degenerative disc 
disease at L4-L5 and L5-S1.  The 
physician should clearly differentiate 
which, if any, neurological findings are 
related to the veteran's service-
connected back disorder and which, if 
any, are not.  The neurologist must 
comment on the degree of attacks 
(moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks then that finding should be 
stated in the report.  If applicable, 
note any persistent symptoms compatible 
with sciatic neuropathy to include 
characteristic pain and demonstrable 
muscle spasm, absent knee jerk, or other 
neurological findings appropriate to site 
of the diseased disc.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve due to a 
service connected back disorder, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
degenerative disc disease should be 
characterized in terms of mild, moderate, 
or severe.  

The physician should offer an opinion as 
to the impact that the veteran's service-
connected back disability has on her 
ability to obtain and maintain 
substantially gainful employment.  The 
examiner should also address whether if 
at any time from November 1996 to the 
present the service-connected 
disabilities alone rendered her 
unemployable without regard to her age or 
the impact of any nonservice-connected 
disorders.  If so, the specific time 
period or periods should be noted.  All 
findings and the complete rationale for 
all opinions expressed should be clearly 
set forth in the report.

Psychological testing should be ordered 
if deemed necessary by the psychiatrist.  
A complete history as well as all 
subjective complaints and objective 
findings must be reported in detail.  The 
psychiatrist should render an opinion as 
to what effect depression has on the 
veteran's social and industrial 
adaptability.  A Global Assessment 
Functioning (GAF) score should be 
provided that reflects the level of 
functioning due solely to depression 
along with an explanation of the score 
assigned.

The psychiatrist should offer an opinion 
as to the impact that the veteran's 
depression has on her ability to obtain 
and maintain substantially gainful 
employment.  The examiner should also 
address whether if at any time from 
November 1996 to the present the 
veteran's service-connected disabilities 
alone rendered her unemployable without 
regard to her age or the impact of any 
nonservice-connected disorders.  If so, 
the specific time period or periods 
should be noted.  All findings and the 
complete rationale for all opinions 
expressed should be clearly set forth in 
the report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims. 

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon ensuring that the provisions of 
the VCAA have been fully complied with, 
the RO should again review the claim.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



